Title: To Thomas Jefferson from Peter Lenox, 4 August 1806
From: Lenox, Peter
To: Jefferson, Thomas


                        
                            Sir
                            
                            Washington City 4th August 1806
                        
                        I take the liberty to state the size of the stable which is 27 feet 6 Inches Long by 20 feet 2 Inches wide. I
                            think that if two of your horses are place on a line of 20 feet they will have but little if any passage between, and if
                            they are ill-natured in corse, hurt each other, (the stalls in the old stabe is about 5 feet between) if you wish them to
                            be as directed there will be but 4 on the North side, if 5 feet would do, then we could have 4 at each end. 
                  Sir Please to
                            accept my best respects for your helth and Happyness
                        
                            Peter Lenox.
                            
                        
                    